Citation Nr: 9921385	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-03 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to May 1967, 
and died in December 1996.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the appellant's claim on appeal.  
The appellant appealed that decision to the BVA and the case was 
referred to the Board for appellate review. 


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was bilateral 
pulmonary thromboemboli; clinical alcoholic dementia was a 
significant condition contributing to death, but unrelated to 
bilateral pulmonary thromboemboli.  

2.  At the time of the veteran's death, service connection was in 
effect for malaria, bilateral hearing loss, and right and left 
inguinale hernias, all rated noncompensable.

3.  Neither bilateral pulmonary thromboemboli nor dementia has 
been shown by competent medical evidence to be related to 
service, or to a service-connected disability.

CONCLUSION OF LAW

The appellant's claim of entitlement to service connection for 
the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's death certificate indicates that he died in 
December 1996 due to bilateral pulmonary thromboemboli.  Clinical 
alcoholic dementia was a significant condition contributing to 
death, but unrelated to bilateral pulmonary thromboemboli.  
Following an autopsy, the final anatomic diagnosis was bilateral 
thromboemboli, severe vascular congestion, prostate 
adenocarcinoma, and Alzheimer's disease.  The pathologist stated 
that Alzheimer's disease "explains the patient's dementia."  In 
addition, the report indicated that the veteran's lungs were 
"mottled with black pigment."  

In oral testimony given at a video conference hearing in 
Muskogee, Oklahoma, before the undersigned Board Member sitting 
in Washington, DC, in October 1998, and in written 
correspondence, the appellant, the veteran's widow, contended 
that the veteran's death was related to service.  She maintained 
that the veteran was exposed to Lewisite or mustard gas in World 
War II, suffered from malaria in service, was exposed to ionizing 
radiation during an atomic bomb test in 1951, and was exposed to 
unspecified chemicals in Korea.  She essentially contends that 
her husband's death was causally related to one or more of these 
factors.  She further asserts that there was black mottled 
pigment on the veteran's lungs and that this is evidence of such 
a causal relationship.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service incurrence will be presumed for certain chronic diseases, 
including organic diseases of the nervous system, if manifest to 
a compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998).  Service connection may also be granted for 
a disease or disability which was proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310(a) 
(1998).  In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a service-
connected disability caused the death, or substantially and 
materially contributed to it.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998). 

For claims based on the chronic effects of exposure to mustard 
gas and Lewisite, service connection may be established by 
presumption for certain diseases specified by regulation if they 
become manifest in a veteran any time after discharge from 
service and the veteran was exposed to the specified vesicant 
agent in service.  38 C.F.R. § 3.316 (1998).  

Service department records fail to indicate that the veteran was 
exposed to mustard gas in service and his service medical records 
indicate no complaints of or treatment for exposure to mustard 
gas.  In addition, the Board notes that neither pulmonary 
thromboembolus nor clinical alcoholic dementia are included among 
the diseases recognized by the VA as being due to exposure to 
mustard gas.  As such the provisions of 38 C.F.R. § 3.316 
regarding presumptive service connection once exposure to mustard 
gas is established are not for application in this case.

For claims based on the chronic effects of exposure to ionizing 
radiation, service connection may be established by presumption 
for certain diseases specified by statute.  See 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. §§ 3.309(d), 3.311(b)(2) (1998).  A 
presumption of service connection is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307(d). 
The Board notes that the United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984), which provides for 
presumptive service connection, does not preclude establishing 
service connection on principles of direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1045 (Fed.Cir. 1994).  Therefore, the 
Board will consider the appellant's claim on both a presumptive 
and a direct basis.

Assuming arguendo, that the veteran was exposed to ionizing 
radiation during nuclear testing in service, see 38 C.F.R. 
§ 3.309(d)(3), the Board notes that, despite any such radiation 
exposure, neither pulmonary thromboembolus nor clinical alcoholic 
dementia are among the enumerated diseases entitled to 
presumptive service connection for radiation-exposed veterans 
under 38 U.S.C.A. § 1112(c).  

The appellant has also maintained that the veteran was exposed to 
unspecified chemicals in Korea.  The Board notes that the list of 
diseases subject to the presumptive provisions of 38 U.S.C.A. 
§ 1116 (West 1991) and 38 C.F.R. §§ 3.307, 3.309(e) when arising 
in veterans who have been determined to have been exposed to 
herbicides in service, does not include either pulmonary 
thromboembolus or clinical alcoholic dementia.  

Therefore, service connection for the cause of the veteran's 
death on a presumptive basis under either 38 U.S.C.A. §§ 1112 
,1116, 38 C.F.R. §§ 3.307, 3.309, 3.311, or 3.316 cannot be 
established.  It remains next to be determined whether service 
connection for the cause of the veteran's death is warranted on a 
direct basis.  See Combee.  34 F.3d at 1045.  

Before reaching the merits of the appellant's claim for service 
connection on a direct basis, the question which must be answered 
at this point is whether the appellant has presented a well-
grounded claim for service connection.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or capable 
of substantiation.  In this regard, the appellant has "the 
burden of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the 
evidence presented by the appellant fails to meet this threshold 
level of sufficiency, no further legal analysis need be made as 
to the merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

During the veteran's lifetime, service connection had been 
established for malaria, bilateral hearing loss, a left inguinale 
hernia, and a postoperative right inguinale hernia.  These 
disabilities were evaluated as noncompensably disabling.  Service 
medical records noted no complaints of or treatment for pulmonary 
thromboembolus.  An October 1962 entry noted that the veteran had 
a "history of moderate heavy drinking in the past."  The 
veteran's separation examination report from the veteran's final 
period of service indicated no abnormality of the lungs, chest or 
heart, and the veteran denied having an excessive drinking habit.  

The Board recognizes the veteran's lengthy and honorable service 
to his country, and sympathizes with the appellant's loss.  
However, the record does not contain a medical opinion showing a 
nexus or link between the veteran's service-connected 
disabilities, including malaria, and his death.  In addition, 
there is no competent medical evidence showing a nexus or link 
between either pulmonary thromboemboli or clinical alcoholic 
dementia, and the veteran's service.  Further, there no medical 
evidence that the veteran's death is related to any incident of 
service, including claimed exposure to mustard gas, Lewisite, 
ionizing radiation or herbicides, or to a service connected 
disorder. 

As to the notation in a service medical record in October 1962 
that the veteran had a history of moderate heavy drinking, aside 
from the fact that the veteran denied having an excessive 
drinking habit at the time of his separation examination, the 
Board notes that, service connection may be granted only when a 
disability or cause of death was incurred or aggravated in line 
of duty and not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 105 (West 1991); 38 C.F.R. § 3.301 
(1998).  Alcohol dependence is deemed by statute to be the result 
of willful misconduct and cannot itself be service-connected.  
Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994), citing 38 U.S.C. 
§§ 105(a), 1110.  On the question of alcoholic dementia, as noted 
above, there is no medical evidence of a causal link between such 
disability and any incident of service and, in any event, service 
connection could only be granted for organic diseases which were 
the secondary results of the chronic use of alcohol for claims 
filed prior to November 1990.  See 38 C.F.R. § 3.301(c)(2) 
(1989).  In 1990, the law was amended to preclude payment of 
compensation for certain secondary effects arising from willful 
misconduct including injuries or disease incurred during service 
as the result of alcohol abuse.  38 U.S.C.A. §§ 105, 1110 (West 
1991); Omnibus Budget and Reconciliation Act of 1990, Pub.L. No. 
101-508 § 8052, 104 Stat. 1388-1, 1388-351 (1990).  The amendment 
applies to claims filed after October 31, 1990, the effective 
date of the amendment to the law.  See Gabrielson, 7 Vet. App. at 
41 (where claim for service connection for cause of death was 
filed before October 31, 1990, and Board concluded that service 
connection could not be granted for a disability resulting from 
alcohol use because that disability would be considered a result 
of willful misconduct, the Court held the Board erred as a matter 
of law).  In this case, as the claim for service connection for 
the cause of the veteran's death was filed after November 1990, 
payment of compensation for secondary effects arising from 
willful misconduct including injuries or disease incurred during 
service as the result of alcohol abuse is precluded as a matter 
of law.  It has been held that while compensation may not be paid 
for any disability resulting from abuse of alcohol or drugs, the 
plain language of 38 U.S.C.A. § 1110 did not preclude the 
granting of service connection for the abuse of alcohol or drugs.  
Barela v. West, 11 Vet. App. 280 (1998).  In this case, however, 
the appellant has presented no competent evidence of a causal 
link between any post-service alcohol dependence and any incident 
of active duty.  

The only evidence presented by the appellant that tends to show a 
connection between the veteran's death and service is her own 
statements.  However, as a layperson, the appellant is not 
competent to provide an opinion requiring medical knowledge, such 
as a question of medical relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Because of the lack of competent evidence 
of such a relationship, the claim for service connection for the 
cause of the veteran's death is not well grounded and is thus 
denied.  Simply put, what is missing is a medical opinion or 
medical evidence that indicates that the veteran's thromboemboli 
or dementia were in some way causally related to his military 
service.

The Board is aware of no circumstances in this matter that would 
put VA on notice that relevant evidence may exist, or could be 
obtained, that, if true, would make this claim "plausible."  
See generally McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The Board 
views its discussion as sufficient to inform the appellant of the 
elements necessary to complete her application for a claim for 
service connection for the claimed disability.  Id.










ORDER

Entitlement to service connection for the cause of the veteran's 
death is denied.





		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals


 

